ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020, has been entered.
 
Acknowledgments
In the reply, filed on December 31, 2020, Applicant amended claims 1-15.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 11 (Currently Amended) The medicament injection device according to claim 10, wherein the actuator comprises a plurality of teeth and the injection needle holder comprises a gear, wherein the gear and the plurality of teeth are configured to cooperate so that sliding the actuator relative to the housing causes rotational movement of the gear and pivotal movement of the injection needle holder from the storage position towards the use position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medicament injection device, as claimed, specifically including an actuating mechanism for pivoting the injection needle holder and the injection needle relative to the cartridge holder between a storage position in which the distal end of the injection needle is spaced from the cartridge when the cartridge is received in the cartridge holder and a use position in which the distal end of the injection needle can engage the cartridge when the cartridge is received in the cartridge holder, wherein the actuating mechanism is configured such that actuation of the actuating mechanism causes pivoting movement of the injection needle from the storage position towards the use position.
	Wardlaw (US 4,378,015) teaches a medicament injection device (Figures 1-6), comprising: an actuating mechanism (first part [36]) for pivoting (dogs [18] to deflect radially outwardly) the injection needle holder (base part [4]) relative to the cartridge holder (ampoule carrier [40]) between a storage position in which the distal end of the injection needle (needle [28]) is spaced from the cartridge when the cartridge is received in the cartridge holder (Figure 4) 
	Thus, independent claim 1 is allowed. Dependent claims 2-15 are allowed by virtue of being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783